Title: From Thomas Jefferson to Martha Jefferson Randolph, 16 July 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


               
                  My dear Martha
                  Washington July 16. 1801.
               
               I recieved yesterday mr Randolph’s letter of the 11th. and at the same time one from mr Eppes. he had just carried Maria to Eppington with the loss of a horse on the road. they are to leave Eppington tomorrow at farthest for Monticello, so that by the time you recieve this they will be with you. from what mr Randolph writes I should think you had better go over at once with your sister to Monticello and take up your quarters there. I shall join you in the first seven days of August. in the mean time the inclosed letter to mr Craven (which I pray you to send him) will secure you all the resources for the house which he can supply. Liquors have been sent on & I learn are arrived, tho’ with some loss. Lilly has before recieved orders to furnish what he can as if I were there. I wish you would notify him to be collecting geese & ducks and to provide new flour. of lambs I presume he has plenty. I have had groceries waiting here some time for a conveyance. would it not be well for you to send at once for mrs Marks? Remus and my chair are at Monticello, & Phill as usual can go for her.  I this day inclose to Dr. Wardlaw some publications on the kine pox, with a request to make himself acquainted with them. I shall probably be able to carry on some infectious matter with a view of trying whether we cannot introduce it there. the first assay here has proved unsuccessful but some matter recieved 6. days ago & immediately used, will prove this day whether it takes or not; & I am promised by Dr. Waterhouse of Boston successive weekly supplies till it takes. if the matter be genuine there is no doubt it prevents the Small pox.—I send you a piece of music sent to me. if the music be no better than the words it will not shine. also some small things for Anne. kiss them all for me. present me affectionately to mr Randolph, & be assured yourself of my warmest love.
               
                  
                     Th: Jefferson
                  
               
            